Case: 3:20-cv-00313-GHD-RP Doc #: 21 Filed: 09/03/21 1 of 1 PagelD #: 62

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
LANDON COBBS PLAINTIFF
v. CIVIL ACTION NO. 3:20-cv-003 13-GHD-RP
TUNICA COUNTY SCHOOL DISTRICT; et al. DEFENDANTS
ORDER OF DISMISSAL

The Court, having considered the parties’ joint stipulation [20] to dismiss all claims
asserted herein with prejudice, finds that this matter should be dismissed with prejudice pursuant
to Rule 41(a) of the Federal Rules of Civil Procedure.

IT IS, therefore, hereby ORDERED that all claims asserted in this lawsuit are DISMISSED
WITH PREJUDICE, and this case is CLOSED.

SO ORDERED, this the oo day of September, 2021.

i. A QeDoe

SENIOR U.S. DISTRICT JUDGE
